EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claims 7 and 23 have been cancelled.
The abstract has been amended to be a single paragraph.
Election/Restrictions
This application is in condition for allowance except for the presence of claims 7 and 23 directed to an invention which was non-elected without traverse.  Accordingly, claims 7 and 23 have been cancelled.
Allowable Subject Matter
Claims 1, 2, 4-6, 10, 11, 17, 18, 20-22, 24-26 and 28-30 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Armes et al. (US 2010/0009001) teaches hybrid organic-inorganic core-shell nanoparticles formed by providing colloidal organic polymers as a template; adding a silicon oxide precursor and forming a silica shell on the core particles, the particles being 37 nm (¶¶ 0028-0034; 0072-0073).  Armes further teaches that these core-shell nanoparticles are dispersed in an aqueous ethanol solution having a pH of 2 (¶¶ 0046, 0055, 0101).  Armes further teaches that the nanoparticles are used in an optical coating composition (¶ 0039).  Armes teaches that the core polymer is based on a copolymer of amino-based and alkyl methacrylates, but fails to expressly teach that the core polymer is a polyampholyte.  
Yano et al. (US 2010/0069237) teaches a method of forming a silica shell on a polymeric polymer for use as a carrier and explains that a suitable methacrylate-based copolymer to use as the core is an amphoteric polymer (¶¶0087, 0117) which is cationic (¶ 0118).  Yano additionally teaches that the amphoteric polymer is comprised of a cationic monomer, an anionic monomer and a non-ionic 
Thus, none of the art on record, taken individually or in combination, fairly teaches or suggests all the limitations of claims 1 or 18.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT A VETERE whose telephone number is (571)270-1864. The examiner can normally be reached M-F 7:30-4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on (571) 272-1418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT A VETERE/               Primary Examiner, Art Unit 1712